Citation Nr: 1043836	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-16 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Craig M. Kabatchnick, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In February 2010, the Veteran's representative submitted 
additional evidence directly to the Board, with a waiver of 
initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The Veteran claims that service connection for diabetes mellitus 
should be granted on a presumptive basis.  He asserts that he was 
exposed to herbicides while serving at two separate locations 
while on active duty.

First, the Veteran has asserted exposure to herbicides while 
serving at Fort Clayton, Panama Canal Zone.  Service personnel 
records show that from March 8, 1968, to March 25, 1968, the 
Veteran was "Enroute to Ft Clayton, Canal Zone."

Second, the Veteran has asserted exposure to herbicides while 
serving in Korea.  Service personnel records show that from July 
21, 1968 to September 12, 1968, the Veteran was a Weapons Support 
Radar Repairman assigned to Headquarters Company A, 702d 
Maintenance Battalion, USARPAC.  From September 12, 1968 to March 
5, 1969, the Veteran was a Radar Repair Assistant assigned to 
Headquarters Company A, 702d Maintenance Battalion, USARPAC.  
From March 5, 1969 to August 16, 1969, the Veteran was a Radar 
Repairman assigned to Company B, 702d Maintenance Battalion, 
USARPAC.  In particular, the Veteran states that he spent time at 
Blue Lancer Valley, Korea.  He has submitted a February 2007 
buddy statement from F.L.S. which indicates that he served with 
the Veteran between December/November 1968 and August 1969 at 
Blue Lancer Valley, Korea.  F.L.S. indicated that they were 
attached to the Second Infantry Division.  A service treatment 
record from July 1969 shows that the Veteran was at the Blue 
Lancer Valley Infirmary.

The Board observes that the VA Adjudication Procedure Manual and 
Manual Rewrite (M21-1 MR) provides for verification of exposure 
to herbicides in locations other than in the Republic of Vietnam.

The M21-1 MR, pt. IV, subpt. II, Ch.2 sec. C, para. 10(o) 
concerns verification of exposure to herbicides in areas other 
than in the Republic of Vietnam.  Concerning the Veteran's 
claimed exposure to herbicides in the Panama Canal Zone, he has 
provided the approximate dates (from March 8, 1968, to March 25, 
1968) and location (Fort Clayton, Canal Zone).  Thus, the other 
steps outlined in the M21-1 MR, pt. IV, subpt. II, Ch.2 sec. C, 
para. 10(o) must be completed to confirm his claimed herbicide 
exposure while serving in the Panama Canal Zone.

The M21-1 MR, pt. IV, subpt. II, Ch.2 sec. C, para. 10(p) 
concerns verification of exposure to herbicides along the DMZ in 
Korea.  In addition to listing a table of units for which 
exposure to herbicides is conceded, a note to the paragraph 
includes instructions concerning how to verify the location of a 
Veteran's unit when the Veteran alleges service along the DMZ 
between April 1968 and July 1969, and was assigned to a unit 
other than one listed in the table.  The Veteran's service 
records do not indicate that the Veteran was assigned to a unit 
for which exposure to herbicides along the DMZ in Korea can be 
conceded.  However, the record contains no indication that the RO 
followed the instructions given in the note following M21-1 MR, 
pt. IV, subpt. II, Ch.2 sec. C, para. 10(p) to verify the 
location of the Veteran's unit while he served in Korea.  Thus, 
remand is in order to complete the development outlined in the 
note to M21-1 MR, pt. IV, subpt. II, Ch.2 sec. C, para. 10(p).

Accordingly, the case is REMANDED for the following action:

1.  The RO should complete the steps outlined 
in the M21-1 MR, pt. IV, subpt. II, Ch.2 sec. 
C, para;. 10(o) concerning verification of 
exposure to herbicides while serving from 
March 8, 1968, to March 25, 1968 at Fort 
Clayton, Canal Zone.  Any additional action 
necessary for independent verification of 
exposure to herbicides, to include follow-up 
action requested by any contacted entity, 
should be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the Veteran's 
representative and afford him the opportunity 
to respond.

2.  The RO should complete the steps outlined 
in the M21-1 MR, pt. IV, subpt. II, Ch.2 sec. 
C, para;. 10(p) (to specifically include the 
note) concerning verification of exposure to 
herbicides along the DMZ in Korea.  Any 
additional action necessary for independent 
verification of exposure to herbicides, to 
include follow-up action requested by any 
contacted entity, should be accomplished.  If 
the search for corroborating records leads to 
negative results, the RO should notify the 
Veteran's representative and afford him the 
opportunity to respond.

3.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.

5.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his attorney an appropriate supplemental 
SOC that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



